      Case 5:16-cr-00163-JGB Document 36 Filed 01/27/21 Page 1 of 2 Page ID #:204




                                                                       CLERK U.S. DISTRI~~RT
 1

 a                                                                          JAH 2 72021
                                                                      ENTRgL DISTRICT OF
 3                                                                                       CALIFORNIA
                                                                      Y--~..I~_ DEPUTY

 4

 5

 6

                         UNITED STATES DISTRICT COURT
 s                      CENTRAL DISTRICT OF CALIFORNIA
 9i
                                                                  ~~
10    UNITED STATES OF AMERICA,               )      Case No.:      C~(L        ( b_ ~ ~3 _ ?-~

11                         Plaintiff,         )

12             vs.                                   ORDER OF DETENTION AFTER HEARING
                                                       [Fed.R.Crim.P. 32.1(a) (6);
13        M ~~~ ~~~~                                    18 U.S.C. 3143(a)]
           ,
           [ o~~G       V ~G~S
14
                           Defendant.
15

16

17

18           The defendant having been arrested in this District pursuant to

19    a    warrant   issued     by    the   United       States   District       Court       for      the

20    C.pf~'~~~    ~~ ~                 for alleged violation(s) of the terms and

21 ~ conditions of his/her [probation] [supervised release]; and

22           The   Court    having     conducted     a    detention     hearing       pursuant        to

23    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24           The Court finds that:

25    A.    (~The defendant has not met his/her burden of establishing by

26           clear and convincing evidence that he/she is not likely to flee

27           if released under 18 U.S.C. ~ 3142(b) or (c)                       This finding is

28           based on      p✓1,pr   r'~CJd Lc ~'*~C' o~ ~ S~n,P, lZc.~ • ~~.t- F~r.,~'1,L~


                        v ~~~~~
     Case 5:16-cr-00163-JGB Document 36 Filed 01/27/21 Page 2 of 2 Page ID #:205




 1

 2

 3

 4        and/or

 5   B.   ( )   The defendant has not met his/her burden of establishing by

 6        clear and convincing evidence that he/she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. ~ 3142(b) or (c).        This finding is based

 9        on:

10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:        ~ ~ L~- ~ 7~ N

18

19

20                                              UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28

                                            2
